Judgment and order reversed and new trial granted, with costs to appellant to abide event, unless the plaintiff shall, within twenty days, stipulate to reduce the verdict to the sum of $4,000.as of the date of the rendition ■thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. All concurred, except McLennan, P. J., and' Robson, J., who dissented and voted for reversal on the ground of errors in the charge and in the reception of evidence.